DISSENTING 'OPINION OF
MR. JUSTICE WOLE.
What caused my greatest hesitation in dissenting from the liberal interpretation given by this court to the steps taken by the appellants was the act of the attorney for the appellee in consenting to the order of the 20th of November-, 1925. The regularly employed attorney was absent, but the record convinced me that his associate was fully empowered to do whatever the regular attorney might have done. Not only was such authority conclusively to be presumed from the mere appearance of the associate attorney, but the said associate previously appeared in the case for various purposes.
Nevertheless, 1 am of the opinion that such a consent could not. properly convert a motion, patently ineffective, into a valid one. Under various decisions of this court section 140 of the Code of Civil Procedure has no application. Días v. Porto Rico Railway, Light & Power Co., 32 P.R.R. 89; same case, 32 P.R.R. 336, and cases cited. The majority of the court does not base its decision on that section. Of course it would malee no difference that section 140 was unduly relied upon in the order of November 20, 1925, if the district court had had authority under section 7 of the Code of Civil Procedure to correct the motion of September 22, 1925, and the order made in response thereto. Said section 7, however, has no greater potency than section 140 of the Code of Civil Procedure if the appellants never duly availed themselves of the privilege of the special Acts of 1917 and 1919, by which the appellants may have recourse to the notes of the stenographer in substitution of á bill of exceptions or statement of the case.
The difficulty, in my opinion, was that the appellants never *293showed their intention to a,vail themselves of said Acts of 1917 and 1919 until the 16th of November, 1925, and then their privilege had expired. The appellants urge that the words “transcripción del record” contained in the motion of September 22, 1925, in practice are not used to indicate a transcription of record, but that for such purpose the words “transcripción de autos” are used. However, the English word “record” has gone over into the Spanish and. I have no question that if an attorney had in fact wanted a transcript of the record he could successfully have relied on the terms of the motion of September 22, 1925. It seems to' me that the said motion is susceptible of 'no other interpretation. "What the district court did was verbally to assume that in the said motion the appellants had asked for time to prepare the stenographer’s notes, when in point of fact there is absolutely nothing’ in said motion to show that the appellants were invoking the activities of the stenographer. The word “stenographer” or any allied word is absent from said motion. On the contrary, as the' court and all the parties knew, the manner of starting the stenographer to reproduce Ids notes is by requesting the court to issue an order to the said stenographer.
I can not see that the motion.of September 22, 1925, was merely informal or defective. It contained nothing which showed the slightest intention to rely on the stenographer’s notes as a means of bringing the evidence to this court. A “transcript of record” might doubtfully but conceivably include a bill of exceptions or statement of the case, inasmuch as either one may become a part of the judgment roll. But we have held for the purpose of supporting the constitutionality of the Acts of 1917 and 1919 that the said acts are not mere amendments to the Code of Civil Procedure, but are a substitute method for bringing the evidence to this court. Hence,.the purpose of relying on this procedure somewhat *294extraneous to tlie Code of Civil Procedure should be clearly-indicated. The normal manner of incorporating the evidence is by a bill of exceptions or statement of the case. It seems to me that in November, 1925, while this court might in its discretion have possibly authorized the incorporation of the evidence by means of a bill of exceptions, no court then had power to permit the filing in the case of the stenographer’s notes.
I am authorized to state that Mr. Justice Franco Soto concurs in this dissent.